PER CURIAM.
Thearon Sampson appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Sampson alleges that his plea was involuntary because the trial court did not adequately advise him of the consequences of habitualization. Sampson’s claim, although not refuted by the record attachments, is facially insufficient. See Newsome v. State, 704 So.2d 213 (Fla. 2d DCA 1998). We therefore affirm the trial court’s order without prejudice to Sampson’s right to file a facially sufficient rule 3.850 motion. We affirm the denial of Sampson’s remaining claim without comment.
THREADGILL; A.C.J., and FULMER and GREEN, JJ., concur.